This cause was docketed in this court on November 11, 1913, and was submitted on December 6, 1915. The plaintiffs in error duly filed their brief, as required by the rules, on August 14, 1915, but the defendant in error has filed no brief, nor asked for an extension of time, nor given any reason for not doing so. We have examined the record and brief of plaintiffs in error, and the brief reasonably sustains the contentions therein.
We therefore recommend that the judgment be reversed, and the cause remanded for a new trial.
By the Court: It is so ordered.